Citation Nr: 1438353	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.

2.  Entitlement to service connection for skin disorder, including rosacea, to
include as secondary to service-connected post-operative residuals of excision of
adenoma of the left lobe of the thyroid gland, and to include as due to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript is associated with the claims file.  In January 2014, the Board remanded this case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was remanded by the Board for additional development in January 2014.  In part four of the remand, the Board requested that the AOJ "adjudicate the Veteran's application to reopen a claim of service connection for diabetes mellitus in light of the Board's determination that he set foot on land in Vietnam and thereafter readjudicate the appeal."  (Emphasis added.)

As the Board explained in the January 2014 remand, the Veteran requested at his August 2013 videoconference hearing that VA reopen his claim of entitlement to service connection for diabetes mellitus (see p. 6).  He further asserted in his September 2007 notice of disagreement and his March 2010 substantive appeal that his hypertension, rosacea, and erectile dysfunction were caused and/or aggravated by his diabetes mellitus.

The Board concluded in its January 2014 remand that as the issues of entitlement to service connection for hypertension, a skin disorder (including rosacea), and erectile dysfunction were all claimed as secondary to (i.e., caused or aggravated by) diabetes mellitus, those issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to special monthly compensation based on loss of use of a creative organ is likewise intertwined.  As such, on remand, the AOJ should first adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus before adjudicating the other remanded claims.

Review of the virtual file, including both Virtual VA and VBMS, shows no indication that the Veteran's application to reopen a claim of service connection for diabetes mellitus was adjudicated prior to the issuance of the June 2014 supplemental statement of the case.  As such, remand for compliance with the Board's January 2014 remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative reply should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms from his claimed disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then adjudicate the Veteran's application to reopen a claim of service connection for diabetes mellitus in light of the Board's determination that he set foot on land in Vietnam and thereafter readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

